Citation Nr: 1046689	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-29 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
November 9, 2007, for lumbar spine degenerative disc disease with 
radiculopathy.

2.  Entitlement to a rating in excess of 10 percent from January 
1, 2008, to July 28, 2008, for lumbar spine degenerative disc 
disease with radiculopathy.

3.  Entitlement to a rating in excess of 20 percent from July 29, 
2008, to March 14, 2010, for lumbar spine degenerative disc 
disease with radiculopathy.

4.  Entitlement to a rating in excess of 20 percent from 
May 1, 2010, for lumbar spine degenerative disc disease with 
radiculopathy.  

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include temporary TDIU.  




REPRESENTATION

Appellant represented by:	W. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to May 
1999.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, on 
behalf of the RO in Indianapolis, Indiana.  The April 2007 rating 
decision denied entitlement to an increased rating for a lumbar 
spine disability with sciatica.  A March 2008 rating decision 
granted a 100 percent temporary evaluation effective from 
November 9, 2007, based upon the need for convalescence, and 
assigned a 10 percent rating from January 1, 2008.  Rating 
decisions in March 2010 awarded an increased 20 percent rating 
effective from July 29, 2008, granted a 100 percent temporary 
evaluation effective from March 15, 2010, and assigned a 
20 percent rating from May 1, 2010.  The March 16, 2010, rating 
decision also denied entitlement to TDIU.  


Although the issue of entitlement to TDIU has not been developed 
on appeal, the Board finds the TDIU issue, to include entitlement 
to temporary TDIU, is a matter for appellate review.  The United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that where a claimant or the record has raised 
the question of unemployable due to the disability for which an 
increased rating is sought then part and parcel to the claim for 
an increased rating is whether TDIU as a result of that 
disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Board notes that VA's general counsel has held that 
38 C.F.R. § 4.16 authorizes VA to assign a total disability 
rating based upon a veteran's temporary (i.e., non-permanent) 
inability to follow a substantially gainful occupation.  
VAOPGCPREC 5-2005; 72 Fed. Reg. 5,802 (2007).

A review of the record reveals that in correspondence dated in 
July 2010 the issue of entitlement to an additional temporary 100 
percent rating based upon the need for convalescence following 
surgery on April 8, 2010, was raised, but that this matter has 
not been adjudicated by the Agency of Original Jurisdiction (AOJ) 
or developed for appellate review.  The Board finds, however, 
that for administrative convenience the issue should be 
considered in conjunction with the increased rating and TDIU 
issues on appeal. 

In correspondence dated in September 2010 the Veteran's attorney 
stated a motion for advance on docket based had been submitted; 
however, there is no indication of any action upon this motion in 
the available record nor of the information provided in support 
of that motion.  The Board finds that in light of the action 
taken to remand the issues on appeal for additional development 
action to clarify the status of a motion to advance the case on 
the docket would only result in further delay of a decision on 
the Veteran's claims.  The Veteran and his attorney are advised 
that, if necessary, an additional motion to advance the case on 
the docket under the provisions of 38 C.F.R. § 20.900 (2010) may 
be filed with the Board in Washington, DC.

The appeal is REMANDED to the RO (private attorney 
representation).  VA will notify the appellant if further action 
is required.


REMAND

A review of the record reveals that the Veteran's service-
connected disability at issue has undergone multiple surgeries 
during the appeal period.  The RO has assigned two temporary 
total ratings for convalescence.  Since the most recent temporary 
total rating, however, an additional surgical procedure was 
performed.  Records show a permanent spinal cord electrical 
stimulator was implanted on April 8, 2010.  The Veteran has not 
been examined to determine the level of severity of his spine 
disability subsequent to that procedure.  Because that surgery 
could precipitate a significant change in disability level, the 
available record is considered to be insufficient.  VA's duty to 
assist includes re-examination under these circumstances.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In correspondence dated in July 2010 the Veteran's attorney noted 
that an additional temporary total rating for surgery and 
convalescence commencing on April 8, 2010, had not yet been 
considered by the RO.  The Board finds that the claim for a 
temporary total rating following the April 8, 2010, lumbar spine 
surgery should be adjudicated prior to further Board review of 
the issues on appeal.  

The Veteran has also requested entitlement to TDIU, to include 
temporary TDIU, on either a schedular or an extraschedular basis.  
He indicated that he has not applied for Social Security 
Administration (SSA) disability benefits.  The record reflects 
that he has participated in VA vocational rehabilitation.  
Therefore, the RO should obtain any pertinent VA vocational 
rehabilitation records, also known as a Chapter 31 training and 
rehabilitation file, and associate them with the appellate 
record.  

VA regulations provide that TDIU may be assigned, where the 
schedular rating is less than total, when a veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that if there is only 
one such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, in the case of veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet these 
schedular percentage standards, the case should be submitted to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  A veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  

The Court has held that the Board's jurisdiction as to the 
application of extraschedular ratings is limited and that the 
Board is precluded, in the first instance, from assigning such 
ratings.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court held 
that it might benefit a Veteran to retain the TDIU rating even 
where a 100 percent schedular (or presumably a temporary total) 
rating has also been granted.  Therefore, the RO must review the 
case for entitlement to TDIU for the entire appeal period, 
including those periods in which temporary total ratings are 
assigned.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain and associate with the appellate 
record any pertinent VA vocational 
rehabilitation records.  The RO also obtain 
copies of all pertinent VA treatment 
records dated after January 2010 for the 
record.  

2.  The Veteran should be provided a VA 
examination of the lumbar spine by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file, note that review in 
the report, and elicit a history of 
relevant symptoms from the Veteran.  The 
examination must address the range of 
motion of the lumbar spine, including the 
pain-free range of motion, and whether 
there is weakness, fatigue, or 
incoordination.  The physician should also 
address the nature and severity of any 
lower extremity radiculopathy or other 
neurologic involvement and discuss whether 
the Veteran is presently unemployable or 
was unemployable for any defined period of 
time since January 2003 as a result of his 
service-connected disability.  An adequate 
rationale should be given for any opinion 
provided.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  Following development 
and adjudication of the issues for an 
increased lumbar spine rating, an 
additional temporary 100 percent rating 
based upon the need for convalescence 
following surgery on April 8, 2010, and 
TDIU, if entitlement to TDIU is not found, 
the RO must consider whether the matter 
should be submitted to the Director, 
Compensation and Pension Service, for 
extraschedular consideration in accordance 
with 38 C.F.R. § 4.16(b) and § 3.321 (b).  
If any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and should be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


